UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-33491 Green Energy Management Services Holdings, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction ofincorporation or organization) 75-2873882 (I.R.S. EmployerIdentification No.) 381 Teaneck Road, Suite 3 Teaneck, NJ (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (201)530-1200 Securities Registered Pursuant to Section12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, $0.0001par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o orNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yeso orNo x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesx or Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yeso orNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yeso No x The aggregate market value of the voting stock held by non-affiliates of the registrant, computed by reference to the closing price as of the last business day of the registrants most recently completed second fiscal quarter ended June30, 2010, was approximately $1.3 million. For the sole purpose of making this calculation, the term “non-affiliate” has been interpreted to exclude directors, corporate officers and holders of 10% or more of the Company’s common stock. As of March28, 2011, the registrant had outstanding 443,777,432 shares of common stock, $0.0001par value. 2 TABLE OF CONTENTS Page PART I Item 1. Business 5 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 14 Item 2. Properties 14 Item 3. Legal Proceedings 14 Item 4. (Removed and Reserved) 14 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item 6. Selected Financial Data 15 Item 7. Management’s Discuss and Analysis of Financial Condition and Results of Operation 16 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 20 Item 8. Financial Statements and Supplementary Data 21 Item 9. Changes in and Disagreements with Accountants and Financial Disclosure 40 Item 9A. Controls and Procedures 40 Item 9B. Other Information 41 PART III Item 10. Directors, Executive Officers and Corporate Governance 42 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 48 Item 13. Certain Relationships and Related Transactions, and Director Independence 49 Item 14. Principal Accounting Fees and Services 50 PART IV Item 15. Exhibits, Financial Statement Schedules 51 3 Table of Contents PARTI CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Green Energy Management Services Holdings, Inc. and its subsidiaries (collectively referred to as the “Company,” “we,” “us,” or “our”; references to “GEM” refer only to Green Energy Management Services, Inc., our wholly-owned subsidiary) has made forward-looking statements in this Annual Report on Form 10-K (the “Annual Report”) that are subject to risks and uncertainties. These statements are based on the beliefs and assumptions of our management and the management of our subsidiaries. Generally, forward-looking statements include information concerning possible or assumed future actions, events or results of operations of the Company. Forward-looking statements include, without limitation, the information regarding: conditions to, and the timetable for, completion and integration of acquisitions and the future economic performance of our subsidiaries. Forward-looking statements may be preceded by, followed by or include the words “may,” “will,” “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” “could,” “might,” or “continue” or the negative or other variations thereof or comparable terminology. Forward-looking statements are not guarantees of performance. You should understand that the following important factors, in addition to those discussed in Item 1A of Part I of this Annual Report, could affect our future results and could cause those results or other outcomes to differ materially from those expressed or implied in the forward-looking statements. Important factors that could affect our future results include, without limitation, the following: · our limited operating history may make it difficult to evaluate our business to date and future viability; · our limited operating history, inability yet to attain profitable operations and need additional financing to fund our businesses, provide a doubt about our ability to continue as a going concern, and our ultimate success may depend upon our ability to raise additional capital; · our success will depend on our ability to retain our managerial personnel and attract additional personnel; · we may face greater competition in our markets and may not be able to compete successfully; · our products may contain defects that could impact our market share and customer contracts and result in potential claims of liability; · difficult conditions in the global capital markets and the economy generally may materially adversely affect our business, results of operations and our ability to raise additional capital; · over 29.2% of our shares of our common stock are controlled by affiliates of our Chairman, President and Chief Executive Officer, and certain employees of GEM, which influence the election of directors and the outcome of matters submitted to our stockholders; · we are subject to the information and reporting requirements of federal securities laws, and compiling with these requirements will divert resources that we might have used in other aspects of our business; · our ability to establish and maintain an effective system of internal control over financial reporting; · as a result of becoming a public company by means of a reverse merger transaction, we may not be able to attract the attention of major brokerage firms; · a decline in the price of our common stock could affect our ability to raise further working capital and adversely impact our operations; · we do not expect to pay dividends in the foreseeable future; · there is currently a very limited trading market for our common stock, and we cannot ensure that one will ever develop or be sustained; · our common stock may be deemed a “penny stock,” which would make it more difficult for our investors to sell their shares; · offers or availability for sale of a substantial number of shares of our common stock may cause the price of our common stock to decline; § we may be subject to final examinations by taxing authorities across various jurisdictions which may impact the amount of taxes that we pay; and § our assumptions regarding the federal tax consequences of the 2006 asset sale and our assumption that we will not have to pay Texas franchise tax as a result of the closing of the sale may be inaccurate. The above-mentioned factors are described in further detail in Item 1A of this Annual Report under the section captioned “Risk Factors” set forth below. You should assume the information appearing in this Annual Report is accurate only as of December 31, 2010 or as otherwise specified, as our business, financial condition, results of operations and prospects may have changed since that date. Except as required by applicable law, including the securities laws of the U.S. and the rules and regulations of the United States Securities and Exchange Commission (the “SEC”), we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise to reflect actual results or changes in factors or assumptions affecting such forward-looking statement. 4 Table of Contents PARTI Item 1.Business Overview We were incorporated pursuant to the laws of the State of Delaware in December 1996 under the name “Citadel Security Software Inc.”We changed our name to “CDSS Wind Down Inc.” on December 12, 2006 following a sale of substantially all of our assets to McAfee, Inc. on December 4, 2006 (the “McAfee Transaction”), pursuant to a plan of liquidation approved by our stockholders (the “Liquidation Plan”).Prior to the McAfee Transaction, we were principally engaged in the marketing and licensing of security software products to large enterprises and government agencies.Following the McAfee Transaction, we had no active business operations.During 2009, our board of directors (the “Board”) considered alternatives to liquidating, including the possibility of seeking potential merger or acquisition targets.On November 16, 2009, the Board elected to terminate the Liquidation Plan. On March 29, 2010, we entered into a Merger Agreement (as amended, the “Merger Agreement”) with GEM and our newly-created wholly-owned subsidiary, CDSS Merger Corporation (“Merger Sub”).On August 20, 2010, pursuant to the terms of the Merger Agreement, the Merger Sub merged with and into GEM (the “Merger”). GEM, as the surviving corporation, became our wholly-owned subsidiary.In connection with the Merger, we changed our name to “Green Energy Management Services Holdings, Inc.” GEM was incorporated pursuant to the laws of the State of Delaware in March 2010.On May 15, 2010, GEM entered into a Share Exchange Agreement with Southside Electric Corporation, Inc., a New Jersey corporation incorporated in 1989 (“Southside”) and the stockholders of Southside (the “Southside Stockholders”), pursuant to which the Southside Stockholders transferred all of the issued and outstanding capital stock of Southside to GEM in exchange for an aggregate of 43,763,413 shares of common stock of GEM, which constituted 9.9% of the issued and outstanding capital of GEM (the “Share Exchange”).Prior to the Share Exchange, GEM was a shell company without any assets or activities and Southside was primarily engaged as a residential and commercial electrical contractor.Following the Share Exchange, GEM succeeded to the business of Southside as its sole line of business. We have subsequently expanded GEM’s business to focus on the design, installation and servicing of energy management programs. The Share Exchange was accounted for as a reverse merger and recapitalization.GEM was the legal acquirer for reporting purposes and Southside was deemed to be the accounting acquirer.Consequently, the assets and liabilities and the operations that are reflected in the historical financial statements of GEM prior to the Share Exchange are those of Southside and are recorded at the historical cost basis of Southside, and the consolidated financial statements after completion of the Share Exchange include the assets and liabilities of GEM and Southside, historical operations of Southside and operations of GEM from the closing date of the Share Exchange. We are a full service energy management company based in the Eastern United States.We also provide residential and commercial electrical contractor services. During the second half of 2010, we underwent a significant shift in our business strategy away from the former Southside contracting business to the new strategy of Energy Efficiency and energy management (as discussed below). As a result, all of our resources have been devoted to procuring new contracts pursuant to this new strategy. Consistent with our new strategy, we entered into a number of agreements during the fourth quarter of 2010, including as discussed below under “Sales and Marketing.” Our operations are currently conducted primarily in New York, New Jersey and Florida, however, we are seeking to expand our operations on a nationwide basis through a network of sales agents and outside consultants. Our sales force currently consists of our Chief Executive Officer, and two in-house sales persons.In addition, we also engage several outside sales consultants who are compensated as a percentage of revenues or project profitability. We expect to supplement our sales team as our financial condition improves. We provide our clients all forms of solutions to maximize the level of efficiency which can be achieved given the current technologies available to GEM (“Energy Efficiency”) mainly based in two functional areas: (i) energy efficient lighting upgrades; and (ii) energy generation from natural resources which are naturally replenished (“Renewable Energy”).We are primarily engaged in the distribution of energy efficient lighting units to end users who utilize substantial quantities of electricity. We maintain our business operations on a nationwide basis, distributing products and services to municipal and commercial customers. We purchase products from outside suppliers and utilize outside contractors to complete customer projects.Industry participants focus on assisting clients to effectively maximize Energy Efficiency and couple that with maximizing their utilization of Renewable Energy. We also provide our clients with water conservation solutions. We offer our customers a patented water valve technology which has the ability to reduce residential and commercial water usage by reducing the amount of air passing through the pipes while maintaining water pressure. We provide energy-saving and water conservation technologies primarily under long-term, fixed-price contracts. We offer full-service installation, including the removal of our client’s current applications, and servicing of energy efficient lighting and water conservation technologies (our “Turnkey Solution”). Based upon beta testing performed at several sites, including the Co-Op City project, we believe that the applications that we install and service should reduce our customers’ monthly electric costs by approximately 50% to 70% and water costs by approximately 15-30%. We capture a significant portion of this benefit over the life of the contract, in exchange for providing the equipment, management and technical expertise. The rates that we are able to charge in our long-term water conservation and energy efficiency contracts are currently based upon beta testing at the respective sites, through which we are able to demonstrate the expected cost savings over the life of the contract to our customers. We determine what the cost savings will be to our customer over the life of the contract and calculate our fee as approximately 80% of the aggregate savings from efficient lighting technology projects and approximately 50% from water conservation projects which is spread evenly over the term of the contract. We expect that once our services are more established in the marketplace, that the levels of savings provided by our products will be well documented and accepted and we will no longer need to perform beta testing at each site. 5 Table of Contents Addressing the Energy Efficiency arena, we concentrate our marketing efforts within geographic regions exhibiting higher than average per kilowatt hour utility rates and water utilization rates and having energy customers who consume higher than average quantities of energy and water. We develop an Energy Efficiency/energy management program which, potentially, provides end-users alternatives to decrease their energy consumption. Additionally, in many instances, we assume the management and maintenance of our clients’ lighting needs which affords our clients greater labor efficiencies. Our water conservation solutions typically do not require further maintenance during the life of the contract. Product Applications We currently utilize a wide variety of available Energy Efficiency, Renewable Energy and water conversation solutions through the course of our business. We are presently in the process of introducing into the market our entire line of products. In the Energy Efficiency area, the most widely used products are the induction light bulb and the light-emitting diode (“LED”) light fixture. In the Renewable Energy area, the most widely used product is the photovoltaic solar panel, commonly referred to as a “solar panel.”Our fees will be generated from either the upfront costs of installation or under our shared savings energy management contracts. We believe that our most compelling product offerings are our energy and water conservation contracts, allowing our clients to manage their energy and water consumption (the “management contracts”). We offer our clients up to a 10-year management contract through which our clients can share in the energy and water cost savings, and upgrade their facility’s lighting or water systems with no up-front cost to them. Through such contracts, we afford our clients a zero-cost solution towards attaining maximum Energy Efficiency and water conservation. Under our management contracts, we cover the cost of installation and charge our customers a fee over the life of the contract based upon the amount of savings achieved by the customers.For example, if our customer saves 100% in its energy costs as a result of our Energy Efficiency solutions, we may negotiate a fee equal to 80% of the total estimated savings over the life of the contract, which is paid by the customer as our energy management fee over the life of the contract. Within the Renewable Energy area, we primarily use the Power Purchase Agreement (“PPA”), a financial vehicle which affords our clients the opportunity to enjoy the benefits of solar voltaic systems but with no cost to them. The PPA is the standard savings sharing vehicle in the solar industry. We currently offer solar voltaic Renewable Energy solutions as well as wind generating Renewable Energy solutions. We do not currently have any assets associated with PPAs recorded on our balance sheet. On December 17, 2010, we entered into a name purchase and transfer agreement (the “NPA”) with Airlock, LLC, a company owned by Michael Samuel, our Chairman, President and Chief Executive Officer (“Airlock LLC”). Pursuant to the NPA, Airlock LLC irrevocably sold, assigned, transferred and delivered all of its rights, title and interest, worldwide, in and to the name “Airlock” and any goodwill associated with and symbolized by the name “Airlock.” Key Customers and Contracts On November 2, 2010, we entered into a lighting retrofit and maintenance agreement (the “Riverbay Agreement”) to provide energy management lighting installation and services to Riverbay Fund, Inc. (“Riverbay”), the management company of Co-op City, located in Bronx, a borough of New York City. The Riverbay Agreement entails replacing and retrofitting over 6,000 lighting fixtures and elements and installing 205 new fixtures in eight parking structures within Co-op City.Project inception was subject to final approval from the New York State Energy Research and Development Authority under the American Recovery and Reinvestment Act, which was obtained in March 2011. The agreement became effective on the date of execution and its term shall end ten years from the date of substantial completion of installation by GEM of the fixtures, which substantial completion shall occur when GEM has installed 80% of the fixtures.We anticipate that during the term of the Riverbay Agreement we will receive $800,000, based upon meeting certain installation milestones, from a grant received by Riverbay, plus approximately an additional $15,000 per month, to be adjusted based upon the actual savings on the project. Key Manufacturers and Suppliers Our extensive contacts and relationships within the energy management industry allow us to not carry the substantial expenses associated with a full-scale research and development team.We deal directly with the industry leaders and have the relationship strength to help dictate product development and direction. Currently, we are also committed to helping create efficiencies relating to the manufacture of LED products and photovoltaic cells. Our primary goal with vendor intervention is to ensure bulk pricing but, more importantly, to guarantee product availability and delivery. 6 Table of Contents We have manufacturing relationships with various vendors, including MHT Lighting and Green Apple Lighting, to ensure adequate supply of products with favorable product pricing and transportation cost. We have also entered into a license and marketing agreement with Green RG Management, LLC and its affiliates (collectively, “Green RG”), acquiring a license to market exclusively and distribute patented and proprietary LED technology from Green RG.By having suppliers geographically diverse, we also ensure that our clients are not delayed for delivery and installation of energy efficient products. We have also entered into a technology license agreement (as more fully described below) with PMP Pool Maintenance Protection, Inc. (“PMP”) and Juan Carlos Bocos, pursuant to which we obtained an exclusive royalty-free license to market and sell certain water valves manufactured through the use of certain technology licensed under the technology license agreement and utilized in our Energy Efficiency solutions. Pursuant to the technology license agreement, PMP shall manufacture all water valves required by our customers. Our team is also highly involved in the “green” industry through associations and trade shows and is able to stay on the pulse of the market to ensure that we remain on the cutting edge of green technology development. Sales & Marketing With future funding, we plan to establish a formal sales and marketing team.Presently, our internal sales force consists of our Chief Executive Officer, and two in-house sales persons.To date, we have marketed, with our existing management team, to a small group of large-scale electricity consumers through targeted sales and attendance at trade shows. We have also contracted with several outside sales personnel as independent contractors to market to specific large-scale lighting and water consumers. These contractors are compensated as a percentage of revenues or project profitability. Such consulting, sales and marketing agreements include the following: · on September 29, 2010, we entered into a technology license agreement with PMP and Mr. Bocos, pursuant to which we acquired an exclusive royalty-free license to market and sell certain water valves utilized in our Energy Efficiency solutions. The license agreement is effective for as long as PMP or any assignee of PMP, retains any rights in the licensed technology and for so long as we pay Bocos the consulting fee provided for under the agreement, which amounts to $8,000 per month; · on October 12, 2010, we entered into a license and marketing agreement with Green RG to acquire a license to market exclusively and distribute patented and proprietary LED technology from Green RG; · effective as of March 3, 2011, we entered into a Consulting Services Agreement (the “SE Consulting Agreement”) with SE Management Consultants, Inc. (“SEM”).Pursuant to the SE Consulting Agreement, SEM agreed to advise us with respect to our business development, marketing, investor relations, financial matters and other related business matters.The SE Consulting Agreement is for a term of four years, unless earlier terminated pursuant to its terms.As compensation for services to be provided, we agreed to pay SEM a monthly management fee (the “Management Fee”) of (i) $15,000 per month from March 1, 2011 to August 31, 2011, (ii) $25,000 per month from September 1, 2011 to February 29, 2012, and (iii) an amount equal to 1/1000 of the Company’s gross sales for the previous 12 months from March 1, 2012.The Management Fee cannot be less than $15,000 per month and is capped at $75,000 per month at any time during the term of the SE Consulting Agreement.We also agreed to reimburse SEM for all of its reasonable business expenses incurred directly on our behalf; · effective as of March 3, 2011, we entered into a Sales Agency Agreement (the “Sales Agreement”) with Energy Sales Solutions, LLC (“ESS”), pursuant to which ESS agreed to serve, on a non-exclusive basis, as our sales representative for the solicitation and acceptance of orders for our entire line of energy-efficient, lighting products and other products and services offered by us in the United States, Canada, and the Caribbean.The Sales Agreement will continue to be in effect as long as the SE Consulting Agreement remains in effect.We agreed to pay ESS a commission of 10% of the gross sales of the products generated by or on behalf of ESS. We have rapidly broadened our marketing approach to cover other alternative customers by exploring creative uses for available efficiency technologies.Most recently, we have broadened our marketing effort to international clients which exhibit similar Energy Efficiency and cost savings to those domestically. We have attended trade shows and have joined regional organizations to better promote ourselves to potential customers for energy management and Energy Efficiency projects. Our technology team has also focused marketing efforts through our comprehensive website as well as maintaining communications with existing and future customers. We conduct research and development on our water conservation products as we continue to help our supplier improve the valve performance. Pursuant to the PMP Agreement (as defined below), we spent approximately $60,000 relating to the water conservation technology development in 2010. None of our development expenditures are borne by our customers. 7 Table of Contents Government Regulation Some of our products and services may be subject to certain government regulations.We ensure that all of our purchased products and services comply with applicable government regulations.We install only Underwriting Laboratories (“UL”) approved lighting products and, when required, we will provide documentation showing that our products are “assembled in the USA.” Additionally, with photovoltaics, we only use UL approved panels with corresponding 25 year warranties. In addition, contracts we may enter into with our municipal and quasi-public customers may be governed by applicable regulations and laws governing public and quasi-public contracting. Regulations might include contractor labor regulations, construction parameters and other project completion requirements. Competition Currently, we are not aware of any specific competitor in the “turn-key” energy management sector. Our competition may, in the future, come from different lighting-related sectors. Potential competitors could range from the vertically integrated, larger scale light manufacturers such as General Electric Company and Osram Sylvania Inc. to small, local electrical contractors competing while working with their traditional clients. Patents and Trademarks On September 29, 2010, we entered into a technology license agreement (the “PMP Agreement”) with PMP and Mr. Bocos, pursuant to which we acquired an exclusive royalty-free license to market and sell certain water valves utilized in our Energy Efficiency solutions. The PMP Agreement will be effective for as long as PMP or any assignee of PMP, retains any rights in the licensed technology and for so long as we pay Bocos the consulting fee provided for under the technology license agreement, which amounts to $8,000 per month. Effective as of October 12, 2010, we entered into a license and marketing agreement with Green RG to acquire a license to install and distribute and on an exclusive basis, market, products manufactured by Green RG and its affiliates through the use of the licensors’ patented and proprietary energy efficient LED and solar energy solutions technology (the “Green RG Products”), in exchange for between 10 million and 30 million restricted shares of the Company’s common stock, based on the achievements of certain performance thresholds. We intend to agree with certain of our existing stockholders to issue such shares to Green RG, however, there are presently no formal agreements in place to obtain such shares nor can we provide any assurance that any of our existing stockholders will agree to provide such shares. Within ten days of the execution of the agreement, we were obligated to issue 10 million shares of our common stock to Green RG, which shares will be fully vested once GEM has entered into bona fide written agreements to sell Green RG Products, generated as a result of opportunities presented to GEM by the licensors, having a value of at least $25 million. The shares being held in escrow pursuant to the agreement will be released to Green RG on a quarterly basis pro rata based upon the percentage of the $25 million in agreements GEM has executed as a result of opportunities presented to GEM by Green RG. Following September 30, 2010, for every $25 million in additional bona fide written agreements to sell Green RG Products that Green RG secures for GEM, we agreed to issue to Green RG an additional 10 million restricted shares of our common stock.Such shares will be released to Green RG on a quarterly basis pro rata based upon the percentage of the $25 million in contracts GEM has executed as a result of opportunities presented to GEM by Green RG. We do not expect that we will be issuing any additional shares as a result of this transaction as we intend to agree with an existing stockholder of our Company for such stockholder to transfer the required shares to the licensors, however, there are presently no formal agreements in place to obtain such shares nor can we provide any assurance that any of our existing stockholders will agree to provide such shares. As of March 28, 2011, no shares have been issued to Green RG. Employees As of March 15, 2011, we had six full-time employees and one part-time employee. In addition, we have a consulting agreement with Peter Barrios, a member of the board of directors of GEM, to provide accounting services to us. GEM also may contract for the services of independent consultants involved in Renewable Energy, regulatory, accounting, financial and other disciplines, as needed. None of our employees are represented by labor unions or covered by any collective bargaining agreement. We believe that we have a good relationship with our employees. We also currently utilize the services of three consultants. Available Information. We file Annual Reports on Form10-K, Quarterly Reports on Form10-Q, Current Reports on Form8-K and amendments to these reports with the SEC. We make these reports and Section16 filings by our officers and directors available free of charge on our website at www.gempowered.com as soon as reasonably practicable after such reports are electronically filed with, or furnished to, the SEC. Information contained on our website is not incorporated by reference to this Annual Report. This Annual Report should be read in conjunction with the reports and other items filed by us with the SEC. In addition, the public may read and copy any materials filed by us with the SEC at its Public Reference Room at 100FStreet, NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at www.sec.gov. 8 Table of Contents Item 1A.Risk Factors An investment in our common stock involves risk and uncertainties. The risks and uncertainties set forth below are those that we currently believe may materially and adversely affect us, our future business or results of operations, or investments in our common stock. Additional risks and uncertainties that we are unaware of or that we currently deem immaterial may also materially and adversely affect us, our future business or results of operations, or investments in our common stock. Risks Relating to Our Business Our limited operating history may make it difficult to evaluate our business to date and future viability. We are in the early stage of operations and development with a limited operating history on which to base an evaluation of our business and prospects, GEM having commenced its current operations in March 2010, followed by the Merger with our Company and our recent expansion of our business focus on the design, installation and servicing of energy management programs (our entry into the Energy Efficiency services industry). In addition, our operations and developments are subject to all of the risks inherent in the growth of an early stage company. We will be subject to the risks inherent in the ownership and operation of a company with a limited operating history such as fluctuations in revenues and expenses, competition, the general strength of regional and national economies, and governmental regulation. Any failure to successfully address these risks and uncertainties would seriously harm our business and prospects. We may not succeed given the technological, marketing, strategic and competitive challenges we will face. The likelihood of our success must be considered in light of the expenses, difficulties, complications, problems and delays frequently encountered in connection with the growth of a new business, the continuing development of new technology, and the competitive and regulatory environment in which we operate or may choose to operate in the future. We have generated limited revenues to date, and there can be no assurance that we will be able to successfully develop our products and penetrate our target markets. Because we have a limited operating history, have yet to attain profitable operations and will need additional financing to fund our businesses, there is substantial doubt about our ability to continue as a going concern, andour ultimate success may depend upon our ability to raise additional capital. The consolidated financial statements for the year ended December 31, 2010 have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. As of December 31, 2010, we had a working capital of $507,555, as compared to a working capital deficit of $227,996 as of December 31, 2009. For the twelve months ended December 31, 2010, we incurred a net loss of 1,919,525, as compared to a net loss of $89,185 during the year ended December 31, 2009. As of March 31, 2011, we had cash of approximately $125,000. Despite raising the net proceeds from our July 2010, August 2010 and November 2010 private placements in the aggregate amount of $2,500,000, we may not be able to execute our current business plan and fund business operations long enough to achieve profitability. Our future is dependent upon our ability to obtain additional financing and upon the future success of our business. The financial statements included in this Annual Report do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event we cannot continue in existence. In addition, the report of our independent registered public accounting firm on our December 31, 2010 consolidated financial statements includes an explanatory paragraph indicating that there is substantial doubt about our ability to continue as a going concern due to recurring losses. Our ability to continue as a going concern will be determined by our ability to obtain additional funding or generate sufficient revenues to cover our operating expenses. We may be required to pursue sources of additional capital through various means, including joint venture projects and debt or equity financings. Future financings through equity investments are likely to be dilutive to existing stockholders. Also, the terms of securities we may issue in future capital transactions may be more favorable for our new investors. Newly issued securities may include preferences, superior voting rights, the issuance of warrants or other derivative securities, and the issuances of incentive awards under equity employee incentive plans, which may have additional dilutive effects. Further, we may incur substantial costs in pursuing future capital and/or financing, including investment banking fees, legal fees, accounting fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we may issue, such as convertible notes and warrants, which will adversely impact our financial condition and results of operations. There can be no assurance that any additional financings will be available to us on satisfactory terms and conditions, if at all.In addition, our ability to obtain needed financing may be impaired by such factors as the condition of the economy and capital markets, both generally and specifically in our industry, and the fact that we are not profitable, which could impact the availability or cost of future financings. 9 Table of Contents As a consequence, our ability to continue as a going concern is dependent on a number of factors. The outcome of these matters is dependent on factors outside of our control and cannot be predicted at this time. If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs, even to the extent that we reduce our operations accordingly, we may be required to cease operations. To date, management has not considered this alternative, nor does management view it as a likely occurrence. Our success will depend on our ability to retain our managerial personnel and attract additional personnel. Our success will depend largely on our ability to attract and retain managerial personnel. Competition for desirable personnel is intense, and we cannot guarantee that we will be able to attract and retain the necessary staff. The loss of members of managerial or sales staff could have a material adverse effect on our future operations and on successful development of products and services for our target markets. The failure to maintain our management, particularly our Chief Executive Officer and Chief Financial Officer, and to attract additional key personnel could materially adversely affect our business, financial condition and results of operations. Although we intend to provide incentive compensation to attract and retain key personnel, we cannot guarantee that these efforts will be successful. We will need to expand our finance, administrative, business development, sales and marketing, and operations staff. There are no assurances that we will be able to make such hires. In addition, we may be required to enter into relationships with various strategic partners and other third parties necessary to our business. Planned personnel may not be adequate to support our future operations, management may not be able to hire, train, retain, motivate and manage required personnel or management may not be able to identify, manage and exploit existing and potential strategic relationships and market opportunities. If we fail to manage our growth effectively, it could have a material adverse effect on our business, results of operations and financial condition. We may face greater competition in our markets in the future and may not be able to compete successfully. LED, induction lighting equipment and our water conservation valves represent new technologies. Although we are not currently aware of any other companies focusing on providing energy-saving and water conservation technologies under long-term, fixed-price contracts, we expect that a number of companies are or will attempt to employ a similar business model to ours. Accordingly, we expect that the markets for our installation and maintenance services will become highly competitive. In the efficiency lighting contracting market, we will compete with companies that service and/or sell LED and induction lighting equipment and services. With the growth potential for LEDs and induction lighting based upon the potential for cost savings by our customers, we may face additional competition in the future.In the water conservation market, we will compete with companies that service and/or sell water conservation valves and services. Many of our competitors have been engaged in these industries much longer than we have and possess substantially larger operating staffs and greater capital resources than we do. Competitors could offer aggressive pricing for their services and claims of improved lighting and water conservation performance and Energy Efficiency. Competitive pricing pressures could establish a rate of decline of our contracting services prices. Additionally, new technologies could emerge or improvements could be made in existing technologies that may also reduce the demand for LEDs and induction lighting in certain markets. As competition develops, we need to continue to utilize new products and provide innovative services that enable our customers to save on electrical costs and lighting-related maintenance. Additionally, we anticipate that additional competition for these customers will result in pressure to lower the selling prices of our products and services. Competitors may also try to align with some of our strategic customers. This could mean lower prices for our products and services, reduced demand for our products and services and a corresponding reduction in our ability to recover engineering and overhead costs. Any of these developments could have an adverse effect on our business, results of operations or financial condition. Our products may contain defects, may experience performance issues or they may be installed or operated incorrect, which could reduce our sales of such products, impact our market share and customer contracts and result in potential claims of liability. Despite our testing, defects have been found and may be found in the future in our products.This could result in, among other things, loss or market share or failure to achieve market acceptance.Defects in our products during the term of our customers’ long-term contracts could cause us to incur significant warranty, support and repair costs.If we install faulty LED or water savings products, we will be required to replace them at our cost. The occurrence of these problems could result in the delay or loss of market acceptance of our products that would likely harm our business.Defects, integration issues or other performance problems in our products could result in personal injury or financial or other damages to end-users or could damage market acceptance of our products.Our customers and end-users could also seek damages from us for their losses.A product liability claim brought against us, even if unsuccessful, would likely be time consuming and costly to defend. 10 Table of Contents Difficult conditions in the global capital markets and the economy generally may materially adversely affect our business, results of operations and our ability to raise additional capital. Our results of operations are materially affected by conditions in the global capital markets and the economy generally, both in the U.S. and elsewhere around the world. The stress experienced by global capital markets that began in the second half of 2007 continued throughout 2009. Recently, concerns over inflation, energy costs, geopolitical issues, the availability and cost of credit, the U.S. mortgage market and a declining real estate market in the U.S. have contributed to increased volatility and diminished expectations for the economy and the markets going forward. These factors, combined with volatile oil prices, declining business and consumer confidence and increased unemployment, have precipitated an economic slowdown and a global recession. Domestic and international equity markets have been experiencing heightened volatility and turmoil. These events and the continuing market upheavals may have an adverse effect on our business. In the event of extreme prolonged market events, such as the global credit crisis, we could incur significant losses. The ongoing worldwide financial and credit crisis may continue indefinitely.Because the future of our business will depend on our ability to raise additional capital, we may not be able to execute our current business plan and fund business operations long enough to achieve profitability.In addition, many of our customers rely on external funding to complete their construction and renovation projects.During the year ended December 31, 2010, our revenues decreased by $1,406,010, or 82.8%, as compared to the corresponding period in 2009, primarily due to a decrease in the amount of contracts completed as well as the slowdown in the general economy, offset partially by higher prices for our services. As a result, we may not be able to generate income and, to conserve capital, we may be forced to curtail our current business activities or cease operations entirely. Risks Relating to our Organization and our Common Stock Over 29.2% of our shares of our common stock are controlled by affiliates of Michael Samuel, our Chairman, President and Chief Executive Officer, and certain employees of GEM whichinfluence the election of directors and the outcome of matters submitted to our stockholders. As of March 15, 2011, an affiliate of Michael Samuel, our Chairman, President and Chief Executive Officer, directly owns approximately 65.6 million shares, which represent approximately 14.8% of our common stock outstanding as of such date. In addition, as of March 15, 2011, an affiliate of John Morra III, the President and Director of Project Development of GEM, and an affiliate of Oren Moskowitz, the Chief Technology Officer of GEM, owns approximately 41.6 million and 22.3 million shares, respectively, which represent approximately 9.4% and 5.0%, respectively, of our common stock outstanding as of such date (affiliates of Messrs. Samuel, Morra and Moskowitz are collectively referred to as the “MS Stockholders”). As a result, the MS Stockholders may have the ability to significantly influence the outcome of issues submitted to our stockholders. The interests of the MS Stockholders may not always coincide with our interests or the interests of other stockholders, and the MS Stockholders may act in a manner that advances their best interests and not necessarily those of our other stockholders. As a consequence, it may be difficult for investors to remove the management of the Company. The presence of the MS Stockholders could also deter unsolicited takeovers, including transactions in which stockholders might otherwise receive a premium for their shares over then current market prices. Our subsidiary, GEM, is subject to the information and reporting requirements of federal securities laws, and complying with these requirements will divert resources that we might have used in other aspects of our business. As a result of the merger, GEM became a subsidiary of our Company and, accordingly, we continue and GEM is subject to the information and reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and other federal securities laws, including compliance with the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”). We will incur costs of preparing and filing annual and quarterly reports, proxy statements and other information with the SEC and furnishing audited reports to stockholders. In addition, it may be time consuming, difficult and costly for us to develop and implement the internal controls and reporting procedures required by the Sarbanes-Oxley Act for GEM. If either we or GEM is unable to comply with the internal controls requirements of the Sarbanes-Oxley Act, then we may not be able to obtain the independent accountant certifications required by such act, which may preclude us from keeping our filings with the SEC current and interfere with the ability of investors to trade our securities and for our shares to continue to be quoted on the Over-The-Counter Bulletin Board (the “OTCBB”) or to list on any national securities exchange. If we fail to establish and maintain an effective system of internal control over financial reporting, we may not be able to report our financial results accurately or to prevent fraud. Any inability to report and file our financial results accurately and timely could harm our reputation and adversely impact the trading price of our common stock. Effective internal control over financial reporting is necessary for us to provide reliable financial reports and prevent fraud. If we cannot provide reliable financial reports or prevent fraud, we may not be able to manage our business as effectively as we would if an effective control environment existed, and our business and reputation with investors may be harmed. As a result, our small size and any current internal control deficiencies may adversely affect our financial condition, results of operation and access to capital. Our management, including the our Chief Executive Officer and Chief Financial officer, has evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13(a) - 15(e) and 15(d) - 15(e) under the Exchange Act) as of December 31, 2010. Based upon that evaluation, our Chief Executive Officer and Chief Financial officer have concluded that the disclosure controls and procedures were effective. However, in our Annual Report on Form 10-K for the year ended December 31, 2009, we identified certain material weakness in our internal control over financial reporting related to the Company’s then existing documentation process and a lack of segregation of duties due to our limited size. Following the Merger, we have implemented several measures to address such material weaknesses, including establishing a fully independent audit committee and retaining a consulting firm to assist with the strengthening of the Company’s internal controls and procedures and Sarbanes-Oxley compliance standards.In addition, our accounting staff now consists of three individuals: one full-time accountant, one part-time accountant and one part-time accounting consultant.If and when our financial position improves, we intend to hire additional personnel and implement additional procedures and controls to further improve our internal control over financial reporting. We can provide no assurance, however, that our actions or our improved disclosure controls and procedures will detect or uncover all failures of persons within our Company to disclose material information otherwise required to be set forth in our periodic reports. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with generally accepted accounting principles in the United States. There are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention or overriding of the controls and procedures and therefore, internal control over financial reporting may not prevent or detect misstatements. Accordingly, even effective disclosure controls and procedures can only provide reasonable, not absolute, assurance of achieving their control objectives. In addition, as a smaller reporting company with less or limited resources, we can provide no assurances that we will be able hire additional personnel and implement additional measures in the future to improve our internal controls over financial reporting. 11 Table of Contents Because we became public by means of a reverse merger, we may not be able to attract the attention of major brokerage firms. There may be risks associated with us becoming public through a “reverse merger.” Securities analysts of major brokerage firms may not provide coverage of us since there is no incentive to brokerage firms to recommend the purchase of our common stock. No assurance can be given that brokerage firms will, in the future, want to conduct any offerings on behalf of our post-merger company. A decline in the price of our common stock could affect our ability to raise further working capital and adversely impact our operations. Although our common stock is quoted on the OTCBB, we can have no assurances that a proper market will ever develop, and should a market develop we will have no control over the market price of our common stock. Any market price is likely to be highly volatile. Factors, including regulatory matters, concerns about our financial condition, operating results, litigation, government regulation, developments or disputes relating to current or future agreements or title to our claims or our the success of our new business model may have a significant impact on the market price of our stock, causing the market price to decline. In addition, potential dilutive effects of future sales of shares of common stock by stockholders and by us could also have an adverse effect on the price of our securities. Such a decline would seriously hinder our ability to raise additional capital and prevent us from fully implementing our business plan and operations. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our common stock. We do not expect to pay dividends in the foreseeable future. Although GEM, prior to the Merger, made a distribution of $18,096 to its stockholders during the six months ended June 30, 2010, we did not pay any cash dividends in 2009 or 2010 and currently do not intend to pay any cash dividends in the foreseeable future and we intend to retain future earnings, if any, to finance the expansion of our business. Our future dividend policy will depend on the requirements of financing agreements to which we may be a party. Any future determination to pay dividends will be at the discretion of our Board and will depend upon, among other factors, our results of operations, financial condition, capital requirements and contractual restrictions. There is currently a very limited trading market for our common stock, and we cannot ensure that one will ever develop or be sustained. To date there has been a very limited trading market for our common stock. We cannot predict how liquid the market for our common stock might become. We anticipate having our common stock continue to be quoted for trading on the OTCBB, however, we cannot be sure that such quotations will continue. As soon as is practicable and eligibility requirements are satisfied, we anticipate applying for listing of our common stock on either the NYSE Amex, The NASDAQ Capital Market or other national securities exchange, assuming that we can satisfy the initial listing standards for such exchange. We currently do not satisfy the initial listing standards, and cannot ensure that we will be able to satisfy such listing standards or that our common stock will be accepted for listing on any such exchange. Should we fail to satisfy the initial listing standards of such exchanges, or our common stock is otherwise rejected for listing and remain listed on the OTCBB or suspended from the OTCBB, the trading price of our common stock could suffer and the trading market for our common stock may be less liquid and our common stock price may be subject to increased volatility. Furthermore, for companies whose securities are traded in the OTCBB, it is more difficult (1) to obtain accurate quotations, (2) to obtain coverage for significant news events because major wire services generally do not publish press releases about such companies, and (3) to obtain needed capital. 12 Table of Contents Our common stock may be deemed a “penny stock,” which would make it more difficult for our investors to sell their shares. Our common stock may be subject to the “penny stock” rules adopted under Section 15(g) of the Exchange Act. The penny stock rules generally apply to companies whose common stock is not listed on The NASDAQ Stock Market or other national securities exchange and trades at less than $4.00 per share, other than companies that have had average revenue of at least $6,000,000 for the last three years or that have tangible net worth of at least $5,000,000 ($2,000,000 if the company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If we remain subject to the penny stock rules for any significant period, it could have an adverse effect on the market for our securities. If our securities are subject to the penny stock rules, investors will find it more difficult to dispose of our securities. Offers or availability for sale of a substantial number of shares of our common stock may cause the price of our common stock to decline. If our stockholders sell substantial amounts of our common stock in the public market upon the effectiveness of the registration statement required to be filed, or upon the expiration of any statutory holding period, under Rule 144, or upon expiration of lock-up periods applicable to outstanding shares, or issued upon the exercise of outstanding options or warrants, it could create a circumstance commonly referred to as an “overhang” and in anticipation of which the market price of our common stock could fall. The existence of an overhang, whether or not sales have occurred or are occurring, also could make more difficult our ability to raise additional financing through the sale of equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate. The shares of common stock issued in the merger to the current and former officers and directors of GEM are subject to a lock-up agreement prohibiting sales of such shares for periods ranging from 6-12 months following the effectiveness of the registration statement, of which this prospectus is a part. Following such date, all of those shares will become freely tradable, subject to securities laws and SEC regulations regarding sales by insiders. Risks Relating to the December 2006 Sale of Substantially All of Our Predecessor’s (CDSS) Assets We may be subject to final examinations by taxing authorities across various jurisdictions which may impact the amount of taxes that we pay. In evaluating the exposure associated with various tax filing positions, we accrue charges for probable exposures. At December 31, 2010, we believe we have no probable exposures. To the extent we were not to prevail in matters for which accruals would have been established or be required to pay amounts in excess of any such accruals, our effective tax rate in a given financial statement period could be materially affected. Significant judgment is required in determining our provision for income taxes. In the ordinary course of business, there are many transactions for which the ultimate tax outcome is uncertain. Our reported results may be subject to final examination by taxing authorities. Because many transactions are subject to varying interpretations of the applicable federal, state or foreign tax laws, our reported tax liabilities and taxes may be subject to change at a later date upon final determination by the taxing authorities. The impact of this final determination on our estimated tax obligations could increase or decrease amounts of cash available to us, perhaps significantly. Our assumptions regarding the federal tax consequences of the asset sale may be inaccurate. The sale was a taxable transaction to us for federal and state income tax purposes. We recognized a gain on the sale and remitted the taxes computed and reported to the respective federal and state tax jurisdictions. After filing of federal income tax returns by us and our subsidiaries, we utilized net operating loss carryforwards of approximately $44 million, including losses arising prior to and after the date of our 2002 spin-off from our former parent company, to offset taxable income for the year ended December 31, 2006. We believe we have sufficient usable net operating losses to offset substantially all of the income or gain computed and reported by us for federal and state income tax purposes, including any alternative minimum tax, resulting from the sale. Until such time as the statute of limitations expires in each of the tax jurisdictions there can be no assurance that the Internal Revenue Service or other relevant state tax authorities will ultimately assent to our tax treatment of the asset sale or utilization of the net operating loss carryforwards to offset the taxable income ultimately determined by a relevant tax authority. To the extent the Internal Revenue Service or any relevant state tax authorities ultimately prevail in re-characterizing the tax treatment of the asset sale or the utilization net operating loss carryforwards, there may be adverse tax consequences to us and our stockholders, including that we could owe income taxes in an amount up to the entire purchase price and our common stockholders could be required to return any distributions they have received. 13 Table of Contents Our assumption that we will not have to pay Texas franchise tax as a result of the closing of the asset purchase agreement may be inaccurate. We do not believe we will be obligated to pay any Texas franchise tax as a result of the closing of the asset sale. Beneficial ownership of all of our assets was held by our then existing subsidiary Canberra Operating, L.P., a Texas limited partnership, and Texas franchise tax did not apply to dispositions of assets by limited partnerships. To confirm our position, following the closing we applied to the Texas Comptroller of Public Accounts for a statement that no franchise or sales tax was due as a result of the closing of the Asset Purchase Agreement. If the Texas Comptroller challenges our position, we could be required to pay the Texas franchise tax and our stockholders could be required to return any distributions they have received. Item 1B.Unresolved Staff Comments None. Item 2.Properties We have a leased principal executive office comprised of approximately 1,500 square feet located at 381 Teaneck Road, Teaneck, New Jersey 07666 (the “Teaneck Office”) and a leased sales and distribution office comprised of approximately 1,600 square feet located at 13713 W. Sunrise Blvd., Sunrise, Florida 33323 (the “Sunrise Office”). As of December 31, 2010, lease payments for the Teaneck Office were $4,500 per month and are due on a month-to-month basis. The Sunrise Office is owned by an affiliate of Mr. Samuel, our Chairman, President and Chief Executive Officer. We lease the Sunrise Office on a month-to-month basis with lease payments of $4,076 per month. We do not currently signed a lease for this space. Commencing January 1, 2011, we subleted on a month-to-month basis approximately 500 square feet of the Teaneck Office space to a certain stockholder of ours in consideration of monthly payments of $1,500, which we believe represents market rates. We consider these facilities to be suitable and adequate for the management and operation of our business. We do not own any real property. Item 3.Legal Proceedings We are subject to various claims and litigation relating to our past and current operations, which are being handled and vigorously defended in the ordinary course of business. While the results of any ultimate resolution cannot be predicted, as of December 31, 2010, it is the opinion of management, based upon discussions with counsel, that any losses resulting from these matters will not have a material adverse effect on our financial position or results of operations. Item 4.(Removed and Reserved) 14 Table of Contents PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information and Dividends Our common stock has been quoted on the OTCBB under the symbol GRMS.OB since September 22, 2010. Prior to September 22, 2010, our common stock was quoted on the OTCBB under the symbol CWDW.OB. As of March 15, 2011, there were 796 holders of record of our common stock. The last reported sales price of our common stock on March 15, 2011 was $0.12 per share. The following table sets forth the high and low bid prices for our common stock for the periods indicated, as reported by the OTCBB. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Year Ended December 31, 2010 High Low 1st Quarter Ended March 31, 2010 $ $ 2nd Quarter Ended June 30, 2010 $ $ 3rd Quarter Ended September 30, 2010 $ $ 4th Quarter Ended December 31, 2010 $ $ Year Ended December 31, 2009 High Low 1st Quarter Ended March 31, 2009 $ $ 2nd Quarter Ended June 30, 2009 $ $ 3rd Quarter Ended September 30, 2009 $ $ 4th Quarter Ended December 31, 2009 $ $ Dividend Policy Although GEM, prior to the Merger, made a distribution of $18,096 to its stockholders during the six months ended June 30, 2010, we did not pay any cash dividends in 2009 or 2010 and currently do not intend to pay any cash dividends in the foreseeable future and we intend to retain future earnings, if any, to finance the expansion of our business. Our future dividend policy will depend on the requirements of financing agreements to which we may be a party. Any future determination to pay dividends will be at the discretion of our Board and will depend upon, among other factors, our results of operations, financial condition, capital requirements and contractual restrictions. Securities Authorized for Issuance under Equity Compensation Plans None. Recent Sales of Unregistered Securities Other than as disclosed in our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K filed since January 1, 2010 and as otherwise described below, there have been no other sales or issuances of unregistered securities that were not registered under the Securities Act of 1933, as amended (the “Securities Act”). On October 6, 2010, we issued 400,000 restricted shares of our common stock to our independent directors. These shares were issued in reliance upon an exemption from registration provided by Section 4(2) under the Securities Act and/or Regulation D thereof. On March 7, 2010, we issued 1,373,796 restricted shares of our common stock to Jason Edelboim, our Executive Vice President, Strategy and Corporate Development, pursuant to his employment contract. During the fourth quarter of 2010, we made a capital call on Ice Nine, LLC (“Ice”), one of the founding stockholders of GEM and a party to the Stockholders Agreement,dated as of August 20, 2010,to contribute and return to treasury 30,000,000 shares of our common stock owned by Ice sufficient for us to sell 30,000,000 shares of our common stock in a private placement for gross proceeds of approximately $1,500,000, which closed in November 2010 (as described in our Quarterly Report on Form 10-Q filed with the SEC on November 15, 2010). In our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010, we stated that Ice contributed such 30,000,000 shares of our common stock to us and that such shares will be canceled by us, however, in lieu of us issuing the shares to the investors and Ice contributing and returning to us such 30,000,000 shares, Ice transferred directly to the investors 30,000,000 shares of our common stock held by Ice, such that the private placement to the investors was consummated without the issuance of additional shares of our capital stock by us to Ice and without dilution to our other stockholders. Item 6.Selected Financial Data. Not applicable to smaller reporting companies. 15 Table of Contents Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation. You should read the following discussion of our financial condition and results of operations in conjunction with the audited consolidated financial statements, the notes to the audited consolidated financial statements appearing elsewhere in this Annual Report. This discussion contains forward-looking statements that must be understood in the context of numerous risks and uncertainties, including, but not limited to, those described in the “Risk Factors” section of this Annual Report. See “Cautionary Statements Regarding Forward-Looking Statements.” Our results may differ materially from those anticipated in any forward-looking statements. Company Overview We are a full service energy management company based in the Eastern United States.We also provide residential and commercial electrical contractor services. During the second half of 2010, we underwent a significant shift in our business strategy away from the former Southside contracting business to the new strategy of Energy Efficiency and energy management (as discussed below). As a result, all of our resources have been devoted to procuring new contracts pursuant to this new strategy. Consistent with our new strategy, we entered into a number of agreements during the fourth quarter of 2010, including as discussed above under “Business ― Sales and Marketing.” We provide our clients all forms of solutions to maximize the level of Energy Efficiency which can be achieved given the current technologies available to GEM mainly based in two functional areas: (i) energy efficient lighting upgrades; and (ii) Renewable Energy.We are primarily engaged in the distribution of energy efficient lighting units to end users who utilize substantial quantities of electricity. We maintain our business operations on a nationwide basis, distributing products and services to municipal and commercial customers. We purchase products from outside suppliers and utilize outside contractors to complete customer projects.Industry participants focus on assisting clients to effectively maximize Energy Efficiency and couple that with maximizing their utilization of Renewable Energy. We also provide our clients with water conservation solutions, primarily under long-term, fixed-price contracts, using our Turnkey Solution. We offer our customers a patented water valve technology which has the ability to reduce residential and commercial water usage by reducing the amount of air passing through the pipes while maintaining water pressure. In the Energy Efficiency arena, we concentrate our marketing efforts within geographic regions exhibiting higher than average per kilowatt hour utility rates and water utilization rates and having energy customers who consume higher than average quantities of energy and water. We develop an Energy Efficiency/energy management program which, potentially, provides end-users alternatives to decrease their energy consumption. Additionally, in many instances, we assume the management and maintenance of our clients’ lighting needs which affords our clients greater labor efficiencies. Our water conservation solutions typically do not require further maintenance during the life of the contract. Recent Developments On March 3, 2011, we entered into a Commitment Letter (the “Commitment Letter”) with Financial Partners Funding, LLC (“FPF”), pursuant to which FPF agreed to commit up to $200,000,000 in the form of equipment leases to finance third-party purchases of GEM lighting or Airlock products. Such financing will be provided directly to such third parties. Under the terms of the Commitment Letter, FPF has no obligation to fund any particular transaction or proposed lease. The Commitment Letter will remain in effect for 48 months from its execution date, unless earlier terminated pursuant to its terms. Pursuant to the terms of the Commitment Letter, we agreed to grant FPF options to purchase 66,360,545 shares of our common stock, or 15% of our common stock outstanding on March 2, 2011, which the parties agreed to treat as warrants. The warrants will vest immediately upon issuance and FPF may exercise the warrants at any time during the term of the Commitment Letter, at an exercise price of $0.165, or 110% of the closing price of our common stock on the OTCBB on March 2, 2011.The warrants may be exercised on a cashless basis. We are currently negotiating the final form of the warrants and will file a copy of the form of the warrants by an amendment to our Current Report on Form 8-K filed with the SEC on March 9, 2011. On March 3, 2011, we entered into the SE Consulting Agreement with SEM. Under the SE Consulting Agreement, SEM agreed to advise us on business development, marketing, investor relations, financial matters and other related business matters in exchange for (i) a monthly management fee of (x) $15,000 from March 1, 2011 to August 31, 2011, and (y) $25,000 from September 1, 2011 to February 29, 2012, and (ii) a payment in an amount equal to 1/1000 of our gross sales for the previous 12 months from March 1, 2012.Such management fee cannot be less than $15,000 per month and is capped at $75,000 per month at any time during the term of the SE Consulting Agreement. Effective as of February 1, 2011, we entered into a (i) Consulting Services Agreement (the “Titan Consulting Agreement”) with Titan Management and Consulting LLC (“Titan”), pursuant to which Titan agreed to advise us with respect to business development, marketing, investor relations, financial matters and other related business matters, and (ii) Sales Agency Agreement (the “Titan Sales Agreement”) with Titan, pursuant to which Titan agreed to, on a non-exclusive basis, market and sell our entire line of energy-efficient products and services in the United States, Canada, Mexico and the Caribbean.On March 26, 2011, we entered into a Settlement Agreement with Titan pursuant to which the parties mutually agreed to terminate all of their obligations and duties under the Titan Consulting Agreement and the Titan Sales Agreement, and release each other from any and all claims, rights and liabilities thereunder, in consideration for the payment of $26,000 by us to Titan. On March 31, 2011, GEM entered into a Line of Credit Agreement (the “LoC Agreement”) with a third party lender, pursuant to which the lender advanced to GEM $100,000, evidenced by a promissory note of the same amount dated as of equal date. The note bears interest at a rate of 12% per year, with interest on the note paid monthly. The note matures on March 31, 2012 and constitutes an unsecured obligation of GEM. GEM may borrow up to an additional $400,000 under the LoC Agreement, which advances will be made on the same terms and evidenced by similar promissory notes. We intend to use the proceeds from the loan for general corporate purposes. 16 Table of Contents Basis of Presentation For a discussion of the basis of presentation of our consolidated financial statements included in Item 8 of this Annual Report see Note1. “Basis of Presentation.” Critical Accounting Policies and Estimates For a discussion of our critical accounting policies and estimates see Note2. “Critical Accounting Policiesand Estimates.” Results of Operations Results of Operations for the years ended December 31, 2010 and 2009 During the second half of 2010, we underwent a significant shift in our business strategy away from the former Southside contracting business to our new strategy of Energy Efficiency and energy management products. As a result, all of our resources have been since devoted to procuring new contracts pursuant to this new focus. Consistent with this new strategy, we entered into a number of agreements during the fourth quarter of 2010, including as discussed above under “Recent Developments” and “Business ― Sales and Marketing.” We continue to provide residential and commercial electrical contractor services and intend to do so in the future. Contract revenue earned for the year ended December 31, 2010 was $291,311 as compared to contract revenue earned of $1,697,321 for the year ended December 31, 2009. All of the contract revenue earned during 2010 was derived from our residential and commercial electrical contractor business, as we had no contract revenue earned from our new Energy Efficiency and energy management business. Contract revenue earned decreased $1,406,010, or 82.8%, for the year ended December 31, 2010 as compared to 2009. The revenue decrease for the year was primarily due to not fully completing any new contracts during the second half of 2010 and completing all prior projects and work in process during the second quarter of 2010. In addition, during the year ended December 31, 2010, we had a lower number of contracts in process as we continued to transition from our contracting business to our Energy Efficiency and energy management business, as well as being severely impacted by a slowdown in the economy. During the year ended December 31, 2010, we completed an aggregate of 148 contracts as compared to 145 during the year ended December 31, 2009. During the year ended December 31, 2010, we bid on fewer large contracts to lessen its potential post construction liability (builder’s risk) in anticipation of the purchase of Southside by GEM and resulting change in business strategy to pursue new contracts with less construction liability exposure than under previously signed and executed contracts. Until its acquisition by GEM in May 2010, Southside primarily operated as a commercial and residential electrical contractor, and in light of GEM’s change in business strategy, GEM encountered significant difficulties securing new business and adopting to its new Energy Efficiency solutions market. Cost of revenue earned was $270,163, or 92.7% of contract revenue earned for the year ended December 31, 2010, as compared to $1,456,506, or 85.8% of contract revenue for the year ended December 31, 2009. Cost of revenue earned consisted of $270,163 related to our residential and commercial electrical contractor business and $0 related to our Energy Efficiency and energy management businesses. Cost of revenue earned increased in 2010 due to a number of less profitable contracts that were completed during the twelve month period ended December 31, 2010 and having two new contracts in process and no new contracts completed during the second half of 2010. Cost of revenue earned includes materials purchases, subcontractor expenses for installation and our employee compensation and benefits. Gross profit for the year ended December 31, 2010 was $21,148, as compared to $240,815 for the year ended December 31, 2009. The decrease in gross profit in 2010 is attributable to completing less profitable contracts during the year and the change of the nature of Southside’s business from being a commercial and residential electrical contractor to establishing the new business focus of providing our customers with Energy Efficiency solutions. Selling, general and administrative expenses for the years ended December 31, 2010 and 2009 were $1,951,399 and $321,829, respectively. The increase of $1,629,570 for 2010, or 506%, as compared to the same period in 2009 is primarily attributable to increases in salaries and benefits of approximately $630,000, increase in insurance of approximately $40,000, increase in research and development of our licensed water technology of approximately $60,000, increases in office advertising and other operating expenses of approximately $100,000, and an increase in start-up expenses of approximately $800,000 incurred during the second half of 2010. The increase in salaries and benefits was primarily attributable to the hiring of new employees and salary increases for existing employees in 2010. The start-up expenses for the year ended December 31, 2010 consisted of legal fees of approximately $330,000, accounting expenses of approximately $220,000 and consulting and travel expenses of approximately $250,000. These expenses increased significantly despite Southside already having operated for a number years, because we incurred certain costs and expenses associated with the Merger and significant costs relating to becoming a publicly traded company (via the Merger). 17 Table of Contents Operating loss for the year ended December 31, 2010 was $1,906,222, as compared to an operating loss of $84,764 for the year ended December 31, 2009. The substantially larger operating loss is primarily attributable to incurring increased selling, general and administrative expenses of $1,619,607 for the reasons discussed above, and our gross profit decrease of $219,667 for the year ended December 31, 2010. The increased operating loss was partially offset by the settlement of certain trade payables at a discount, resulting in the recognition of a total gain of $24,029 during the year ended December 31, 2010. Interest expense, net, for the years ended December 31, 2010 and 2009 was $13,303 and $4,421, respectively. Interest expense increased as a result of an increase in the principal amount borrowed under the line of credit and credit card liabilities used to fund materials purchases and overhead expenses. Total other expense for the year ended December 31, 2010 was $13,303 as compared to total other expense of $8,171 for the year ended December 31, 2009. The increase in total other expense for year ended December 31, 2010 is attributable to an increase in interest expenses of $8,882. We incurred a net loss of $1,919,525 for the year ended December 31, 2010 as compared to a net loss of $89,185 for the year ended December 31, 2009. The substantial increase in our net loss in 2010 was primarily attributable to expenses associated with becoming a publicly-traded company and salaries and related expenses associated with expanding our management and operating teams. The net income or loss per share, basic and diluted, for the periods was $0.00 and $0.00 based upon the income and loss being offset by a very large number of weighted average shares of common stock outstanding. Results of Operations for the years ended December 31, 2009 and 2008 Revenues for the year ended December 31, 2009 decreased by $1,088,322 or 39%, from the corresponding period in 2008, primarily due to a lesser number of contracts completed, offset partially by higher prices for our services. During the year ended December 31, 2009, we completed 145 contracts for various customers as compared to 196 during the year ended December 31, 2008.The lesser number of contracts completed resulted from the down turn in the economy and tightening of credit precluded our customers from starting projects. Cost of revenues was $1,456,506, or 86% of revenues, for the year ended December 31, 2009, compared to $2,109,486, or 76% of revenues, for the year ended December 31, 2008.Cost of revenues includes materials purchases, subcontractor expenses for installation and company employee wages and benefits.The decrease in our gross profit of $435,342, from $240,815 for the year ended December 31, 2009 versus $676,157 for the year ended December 31, 2008 is primarily attributable to a lower volume of work performed between the two years. Selling, general and administrative expenses for the year ended December 31, 2009 were $321,829, compared to $480,068 for the year ended December 31, 2008.The decrease of $158,239 resulted from decreases in salaries and benefits, vehicle costs and travel and entertainment expenses of approximately $102,577, $23,810 and $11,549, respectively, which were primarily attributable to the decrease in the amount of projects that we completed in the year ended December 31, 2009. Our operating income for the year ended December 31, 2009 decreased by $227,103 to a loss of $81,014, compared to income of $196,089 for the year ended December 31, 2008.This decrease is primarily due to a decrease in gross profit offset by a decrease in general and administrative expenses. Interest and financing expenses for the year ended December 31, 2009 were $4,421, compared to $3,303 for the year ended December 31, 2008. We recorded a net loss of $89,185 for the year ended December 31, 2009, compared to a net income of $192,786 for the year ended December 31, 2008. The net income or loss per share, basic and diluted, for the periods was $0.00 and $0.00 based upon the income and loss being offset by a very large number of weighted average number of shares of common stock outstanding. Liquidity and Capital Resources As of December 31, 2010, we had working capital of $507,555, as compared to a negative working capital of $227,996 at December 31, 2009. Cash was $896,057 as of December 31, 2010, as compared to $18,241 at December 31, 2009. The increase in cash is attributable to net proceeds of $2,540,000 raised in our July, August and November 2010 private placements, offset by increased expenses resulting from the Merger and additional substantial expenses associated with being a publicly traded company. The $735,551 increase in working capital is primarily due to the amounts received in the private placements noted above, a decrease in contract receivables of approximately $197,000, based upon completed contracts and work in process, an increase in net trade accounts payable of approximately $230,000 and an increase in accrued liabilities of approximately $178,000, offset by prepaid expenses increasing approximately $54,000 relating to advanced payments for insurance premiums, an increase of $403,000 included in deferred project costs and other assets associated with purchase of lightingand water savings equipment and payments for laborfor pending Energy Efficiency contracts, and a decrease in advances from a stockholder of approximately $38,000. The increase in accrued liabilities resulted primarily from the increase in our one-time start-up expenses as described above. Accounts payable increased primarily due to the decrease in the contract revenue stream as these expenses will have to be paid out over a longer period of time. 18 Table of Contents Southside maintained a line of credit with PNC Bank in the aggregate principal amount of $200,000. Interest on the line of credit was the highest prime rate published from time-to-time in the “Money Rates” section of the Wall Street Journal. In August 2010, the line of credit was assumed by our principal and is no longer an obligation of our Company. The assumption was accounted for as a contribution to equity.We no longer have an ability to borrow under this line of credit. We also financed the purchase of a vehicle through Mercedes-Benz Financial.The loan bears interest at 3.9% per annum and is due on April 28, 2015.The balance of the loan as of March 15, 2011 is $49,400.This liability was incurred prior to the share exchange between Southside Electric and GEM. We received $1,100,000 in net proceeds from sale of our common stock and convertible notes in our July 2010 and August 2010 private placements. In addition, we also received net proceeds of $1,440,000 from the sale of our common stock in a private placement transaction that closed in November 2010. We expect to make additional investments for equipment and inventory of approximately $50,000 during the next twelve months to service our potential new contract customers. We anticipate that our existing resources and net proceeds from these private placements to assist us with making these additional investments and to satisfy our working capital requirements for at least the next twelve months. In addition, despite not having any contract revenues for the three month period ended December 31, 2010, we expect that as we progress with the shift in our business strategy away from the former Southside contracting business to the new strategy of Energy Efficiency and energy management, and receive payments from Riverbay pursuant to the Riverbay Agreement, if any, and generate contract revenues from operations in the first quarter of 2011, if any, such efforts and revenues will also contribute to satisfy our working capital requirements during the next twelve months. Although we will not receive any proceeds or cash under the Commitment Letter entered into with FPF, we hope that it will provide us with increased liquidity relating to a potential increase in contract revenue earned resulting from our products sold to customers through third-party leases financed by FPF. As of March 31, 2011, we have cash of approximately $125,000, trade receivables of approximately $24,000, a receivable of $50,000 due from an affiliate and we have entered into two lighting contracts to sell our Lighting Efficiency products which are estimated to generate monthly revenues of approximately $17,000. We believe that we will be able to sustain our current level of operations for approximately twelve months with the funds that we currently have on hand, the anticepated third party financing to monetize the revenues we expect to receive under the Riverbay Agreement and future payments due from New York State Energy Research and Development Authority. Off-Balance Sheet Arrangements As of the date of this Annual Report, we did not have any off-balance sheet arrangements. Recently Issued Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued an accounting standard update related to improving disclosures about fair value measurements. The update requires reporting entities to make new disclosures about recurring or nonrecurring fair value measurements including significant transfers into and out of Level 1 and Level 2 fair value measurements and information on purchases, sales, issuances, and settlements on a gross basis in the reconciliation of Level 3 fair value measurements. The accounting standard update is effective for reporting periods beginning after December 15, 2009, except for Level 3 reconciliation disclosures which are effective for periods beginning after December 15, 2010. Adoption of this accounting standard update as it relates to Level 1 and Level 2 fair value disclosures did not impact the Company’s consolidated financial statements. The Company does not expect the adoption of the accounting standard update related to the Level 3 reconciliation disclosures to have a material impact on its consolidated financial statements. In February 2010, the FASB issued ASC Subtopic 855 "Subsequent Events", which stated, among other things, that filers with the SEC are not required to disclose the date through which an entity has evaluated subsequent events. The guidance was effective upon issuance and did not have a material impact on the Company’s consolidated financial statements. ASC Subtopic 815-15 "Embedded Derivatives" was issued in March 2010, and clarifies that the transfer of credit risk that is only in the form of subordination of one financial instrument to another is an embedded derivative feature that should not be subject to potential bifurcation and separate accounting. ASC 815-15 will be effective for the first fiscal quarter beginning after June 15, 2010, with early adoption permitted. The Company does not expect the provisions of ASC 815-15 to have a material effect on the financial position, results of operations or cash flows of the Company. 19 Table of Contents In April 2010, the FASB issued ASC Subtopic 740-10, "Income Taxes". After consultation with the FASB, the SEC stated that it “would not object to a registrant incorporating the effects of the Health Care and Education Reconciliation Act of 2010 when accounting for the Patient Protection and Affordable Care Act”. The Company does not expect the provisions of ASC 740-10 to have a material effect on the financial position, results of operations or cash flows of the Company. ASC Subtopic 718 "Stock Compensation"was issued in April 2010, and will clarify the classification of an employee share based payment award with an exercise price denominated in the currency of a market in which the underlying security trades.ASC 718will be effective for the first fiscal quarter beginning after December 15, 2010, with early adoption permitted. The Company does not expect the provisions ofASC 718to have a material effect on the financial position, results of operations or cash flows of the Company. In April 2010, the FASB issued ASC Subtopic 605-28, "Revenue Recognition-Milestone Method". The amendments in this Update are effective on a prospective basis for milestones achieved in fiscal years, and interim periods within those years, beginning on or after June 15, 2010. Early adoption is permitted. If a vendor elects early adoption and the period of adoption is not the beginning of the entity’s fiscal year, the entity should apply the amendments retrospectively from the beginning of the year of adoption. The Company does not expect the provisions ofASC 605-28to have a material effect on the financial position, results of operations or cash flows of the Company. In April 2010, FASB issuedASC Subtopic 310-30“Receivables, loans and Debt Securities Acquired with Deteriorated Qualities.”ASC 310-30provides guidance on account for acquired loans that have evidence of credit deterioration upon acquisition. It allows acquired assets with common risk characteristics to be accounted for in the aggregate as a pool. ASC 310-30 is effective for modifications of loans accounted for within pools underASC 310-30 in the first interim or annual reporting period ending on or after July 15, 2010. The Company does not expectASC 310-30to have an impact on its financial condition, results of operations, or disclosures. In May 2010, the FASB issued ASC Subtopic 830 "Foreign Currency Matters". The amendments in thisASC 830are effective as of the announcement date of March 18, 2010. The Company does not expect the provisions of ASC 830 to have a material effect on the financial position, results of operations or cash flows of the Company. In April 2009, the FASB issued Statement of Financial Accounting Standards ASC Subtopic 825-10 ("ASC 825-10"), Interim Disclosure about Fair Value of Financial Instruments. ASC 825-10requires interim disclosures regarding the fair values of financial instruments that are within the scope of ASC 825-10, Disclosures about the Fair Value of Financial Instruments.Additionally,ASC 825-10requires disclosure of the methods and significant assumptions used to estimate the fair value of financial instruments on an interim basis as well as changes of the methods and significant assumptions from prior periods. ASC 825-10 does not change the accounting treatment for these financial instruments and is effective for interim and annual periods ending after June 15, 2009. The Company adopted ASC 825-10as of June 30, 2009. In June 2009, the FASB issued FASB ASC 105-10 Prior Authorative Literature,FAS No. 168, “The FASB Accounting Standards Codification (Codification) and the Hierarchy of GAAP” (FAS No. 168) which replaced FAS No. 162, “The Hierarchy of GAAP” and established the Codification as the single source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. SEC rules and interpretive releases are also sources of authoritative GAAP for SEC registrants.ASC 105-10modified the GAAP hierarchy to include only two levels of GAAP: authoritative and non-authoritative.ASC 105-10is effective beginning for periods ended after September 15, 2009. As FAS No. 168 is not intended to change or alter existing GAAP, it will not impact the Company’s financial position, results of operations and cash flows. In October 2009, the FASB issuedASC Subtopic 605-25“Multiple ElementArrangements.”The amendments allow vendors to account for products and services separately rather than as a combined unit.A selling price hierarchy for determining the selling price of each deliverable is established in this ASU, along with eliminating the residual method.The amendments are effective for revenue arrangements that begin or are changed in fiscal years that start June 15, 2010 or later.The Company is in the process of assessing the provisions of this new guidance and currently does not expect that the adoption will have a material impact on its consolidated financial statements. Other recent accounting pronouncements issued by the FASB and the SEC did not have, or are not believed by management to have, a material impact on the Company’s present or future consolidated financial statements. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. Not required for smaller reporting companies. 20 Table of Contents Item 8.Financial Statements and Supplementary Data. GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. INDEX TO FINANCIAL STATEMENTS Page Consolidated Financial Statements of Green Energy Management Services Holdings, Inc. for the periods ended December31, 2010 and December31, 2009 Report of Independent Registered Public Accounting Firm (MaloneBailey, LLP) 22 Report of Independent Registered Public Accounting Firm (Hannis T. Bourgeois, LLP) 23 Consolidated Balance Sheets as of December 31, 2010 and 2009 24 Consolidated Statements of Operationsfor the Years Ended December 31, 2010 and 2009 25 Consolidated Statements of Cash Flows for the years ended December31, 2010 and 2009 26 Consolidated Statements of Changes in Equity and Comprehensive Income (Loss) for the years ended December31, 2010 and 2009 27 Notes to Consolidated Financial Statements 28 - 39 21 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors of Green Energy Management Services Holdings, Inc. Teaneck, New Jersey We have audited the accompanying balance sheet of Green Energy Management Services Holdings, Inc. (“the “Company”) as of December 31, 2010 and the related statements of operations, stockholders’ equity and comprehensive income (loss), and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Green Energy Management Services Holdings, Inc. will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. MaloneBailey, LLP www.malone-bailey.com Houston, Texas March 31, 2011 22 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Southside Electric, Inc. We have audited the accompanying balance sheet of Southside Electric, Inc. (an S-Corporation) as of December 31, 2009 and the related statements of income (loss) and retained earnings (deficit) and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis of designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Southside Electric, Inc. as of December 31, 2009, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Hannis T. Bourgeois, LLP Baton Rouge, Louisiana May 20, 2010 23 Table of Contents GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. (formerly CDSS Wind Down Inc. and Southside Electric Corporation, Inc.) CONSOLIDATED BALANCE SHEETS For the years ended December 31, ASSETS Current Cash $ $ Contract receivables Prepaid expenses Deferred project costs - Current - Other current assets - Total Current Assets Property and equipment-net Deferred project costs - Licensing agreements - Other assets - Total Assets $ $ LIABILITIES Current Accounts payable - trade $ $ Line of Credit - Note payable - Current portion Advances from stockholders - Other accrued liabilities Total Current Liabilities Note payable - long-term portion Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.0001 per value, 500,000,000 shares authorized; 442,403,636 and 351,691,756 shares issued and outstanding on December 31, 2010 and December 31, 2009, respectively Additional paid-in capital ) Subscription receivable ) - Retained deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities & Stockholders' Equity (Deficit) $ $ See accompanying notes to consolidated financial statements. 24 Table of Contents GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. (formerly CDSS Wind Down Inc. and Southside Electric Corporation, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended December31, Contract revenue earned $ $ Cost of revenue earned Gross profit Selling, general and administrative expenses Depreciation expense Loss on sale of assets - Gain on settlement of trade payables ) - Operating loss ) ) Interest expense, net ) ) Total other expenses ) ) Net loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ Weighted average number of common shares outstanding See accompanying notes to consolidated financial statements. 25 Table of Contents GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. (formerly CDSS Wind Down Inc. and Southside Electric Corporation, Inc.) CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December31, Cash flows from operating activities: Net loss for the year $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation Stock-based compensation - Gain on forgiveness of trade payables ) - Loss on sale of vehicle - Net change in assets and liabilities: Decrease in contract receivables (Increase) in prepaid expenses ) ) (Increase) in deferred project costs ) - (Increase) in other current assets ) (Increase) decrease in other assets ) Increase (decrease) in accounts payable - trade ) Decrease in billings in excess of costs and estimated earnings on uncompleted contracts - ) (Decrease) in advances from shareholders ) ) Increase in accrued liabilities Net cash (used in) operating activities ) ) Cash flows from investing activities: Cash distributions prior to merger ) - Proceeds from sale of vehicle - Cash paid for intangible assset ) - Purchases of property and equipment ) ) Net cash (used in) investing activites ) ) Cash flows from financing activities: Borrowings on installment notes - Net proceeds from (repayments of) line of credit Repayment of debt on installment notes ) ) Cash proceeds from equity issuance - Cash proceeds from merger transaction - Net cash provided by financing activities Net increase (decrease) in cash ) Cash - beginning of year Cash - end of year $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $ Non-cash items - Debt assumed by related party $ $
